     Case 3:18-cv-00161-N Document 127 Filed 07/10/20                Page 1 of 4 PageID 6833



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ESCORT INC.,

         Plaintiff,
                                                         CIVIL ACTION NO.: 3:18-cv-00161-N
v.
                                                                      PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                               JURY TRIAL DEMANDED
         Defendant.



       DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO FILE
       SURREPLY TO PLAINTIFF’S MOTION TO ENFORCE COMPLIANCE WITH
          O2 MICRO AND TO RESOLVE CLAIM CONSTRUCTION DISPUTES

         Uniden’s proposed surreply is proper. As Uniden previously explained in its opening

Motion for Leave:

         Escort's Reply raises new arguments by (1) changing its relief in requesting that
         the Court should not, in fact, “otherwise resolv[e] these claim construction disputes
         once and for all” and (2) incompletely or inaccurately explaining the extent to
         which intervening events (Escort’s shifting infringement theories and Uniden’s
         alleged concessions) affected the claim construction disputes that it raised in its
         Motion.

Dkt. No. 120 at 2 (emphasis added). Escort’s Opposition to Uniden’s Motion for Leave to file a

Surreply does not rebut these contentions. See generally Dkt. No. 123 (“Opposition” or “Opp.”).

Rather, it doubles down on them, demonstrating in the process why Uniden’s requested surreply

is both warranted and allowable under this District’s precedence. See, e.g., Petro-Hunt, L.L.C. v.

Williams-Southern Company, L.L.C., No. 3:13-cv-01588-P, 2013 WL 12137150, *1 (N.D. Tex.

Nov. 8, 2003) (“[W]hen a movant raises new arguments in a reply brief, courts may allow the

nonmovant to file a surreply.”) (emphasis added).




                                                  1
  Case 3:18-cv-00161-N Document 127 Filed 07/10/20                    Page 2 of 4 PageID 6834



       The core of Escort’s Opposition is the same new argument that triggered Uniden’s Motion

for Leave in the first instance: that “[t]he real purpose of Uniden’s Motion is to backtrack off

statements it made in its responsive brief.” Opp. at 1. The “statement” in question is Uniden’s

observation that “Nowhere does Dr. Goldberg contend that ‘an alert’ means ‘all alerts.’” Dkt. No.

111 at 19. Escort then repeatedly misrepresents this statement as Uniden conceding to its requested

relief. See, e.g., Dkt. No. 113 at 7 (“Uniden represents that it and Dr. Goldberg do not, and will

not, contend that ‘an alert’ means ‘all alerts.’ … In light of this representation, Escort’s motion on

this term should be granted as uncontested.”).

       This is false because it takes Uniden’s arguments out of context—necessitating an

opportunity to respond. As Uniden explained in its Motion for Leave (and elsewhere), Uniden does

not agree with the premise of Escort’s claim, much less the relief it seeks. Dkt. No. 120 at 2-3. Dr.

Goldberg never contends that ‘an alert’ means ‘all alerts’ because there is only one alert to begin

with. Id. The singular alert in question has both visual and audio components or “indications”, as

the patent describes. Id. citing ’038 Patent, 2:55-59, 6:25-29, 6:32-34. Escort, however, wants to

redefine the indications of an “alert” to be considered separate “alerts” in order to salvage its

infringement read. But that view requires claim construction it never pursued. Thus, the parties

have presented the Court with a claim construction dispute that requires resolution before

proceeding to trial. See Dkt. No. 111 at 2-3; see also Eon Corp. IP Holdings v. Silver Spring

Networks, 815 F. 3d 1314 (Fed. Cir. 2016) (Federal Circuit determining that the district erred by

not resolving the parties’ claim construction dispute prior to trial.).

       For these reasons and those set forth in Uniden’s Motion for Leave, Uniden’s proposed

surreply should be granted and entered into the record.




                                                   2
 Case 3:18-cv-00161-N Document 127 Filed 07/10/20        Page 3 of 4 PageID 6835



Dated: July 10, 2020                        Respectfully submitted,

                                  By:       /s/ David B. Conrad
                                            Neil J. McNabnay
                                            njm@fr.com
                                            Texas Bar No. 24002583
                                            David B. Conrad
                                            conrad@fr.com
                                            Texas Bar No. 24049042
                                            Michael R. Ellis
                                            ellis@fr.com
                                            Texas Bar No. 24102726
                                            Noel Chakkalakal
                                            chakkalakal@fr.com
                                            Texas Bar No. 24053676

                                            FISH & RICHARDSON P.C.
                                            1717 Main Street, Suite 5000
                                            Dallas, TX 75201
                                            (214) 747-5070 (Telephone)
                                            (214) 747-2091 (Facsimile)

                                            Counsel for Defendant
                                            Uniden America Corporation




                                        3
 Case 3:18-cv-00161-N Document 127 Filed 07/10/20                 Page 4 of 4 PageID 6836



                               CERTIFICATE OF SERVICE

       I hereby certify that the on July 10, 2020, the foregoing document was filed electronically

in compliance with Local Rule CV-5(a). I hereby certify that I have served all counsel who are

deemed to have consented to electronic service or by another manner authorized by Federal Rules

of Civil Procedure 5(b)(2).

                                                    /s/ David B. Conrad
                                                    David B. Conrad




                                                4
